NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of M.C., a child.  )
___________________________________)
                                   )
M.C.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D18-4264
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
                                   )
               Appellees.          )
                                   )

Opinion filed February 6, 2019.

Appeal from the Circuit Court for Sarasota
County; Rochelle Curley, Judge.

M.C., pro se.

Meredith K. Hall, Appellate Counsel,
Children's Legal Services, Bradenton,
for Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, and Joanna Summers Brunell,
Appellate Counsel, Tallahassee, for Appellee
Guardian ad Litem Program.


PER CURIAM.


                Affirmed.
LaROSE, C.J., and MORRIS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                   -2-